Citation Nr: 9903293	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for dizziness, headaches, 
nausea, vomiting sweating and aching joints due to an 
undiagnosed illness (claimed as Persian Gulf or Gulf War 
syndrome).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1984 to February 
1988 and from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In June 1996, a hearing was held before H. N. Schwartz, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence available to it 
for an equitable disposition of the veteran's appeal.  The 
veteran has not cooperated in the development of his case.  

2.  There is no evidence which connects dizziness to an 
undiagnosed illness (claimed as Persian Gulf or Gulf War 
syndrome).  

3.  There is no evidence which connects headaches to an 
undiagnosed illness (claimed as Persian Gulf or Gulf War 
syndrome).  

4.  There is no evidence that the veteran has nausea, 
vomiting or sweating due to an undiagnosed illness (claimed 
as Persian Gulf or Gulf War syndrome).  

5.  There is no evidence that the veteran has aching joints 
due to an undiagnosed illness (claimed as Persian Gulf or 
Gulf War syndrome).  


CONCLUSION OF LAW

The claim for service connection for dizziness, headaches, 
nausea, vomiting, sweating and aching joints an undiagnosed 
illness (claimed as Persian Gulf or Gulf War syndrome) is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran's assertion that he has a current disability is 
not enough to make a claim well grounded.  There must be 
evidence of current disability from a competent source.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of a 
current disability may be a diagnosis or a report of 
objective findings.  However, there must be some evidence of 
a current disability from a witness who has the necessary 
training and experience to present evidence on a medical 
question.  The veteran and his wife do not have the expertise 
to competently provide evidence of current disability.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, 
their hearing testimony and written statements describing 
symptomatology do not present competent evidence of current 
disability.  

Similarly, causation presents a medical question, which 
requires the opinion of a trained medical professional.  The 
veteran's claim that symptoms are related to an undiagnosed 
illness is not evidence that a connection exists.  The 
veteran and his wife do not have the expertise to competently 
provide evidence connecting a current disability to an 
undiagnosed illness.  See Grottveit.  Their hearing testimony 
and other statements are not competent evidence that the 
claimed symptoms are due to an undiagnosed illness.  

The record shows that the RO informed the veteran of the need 
for evidence of a chronic, current disability.  See rating 
decision, statement of the case and supplemental statements 
of the case, as well as the July 1997 VA letter requesting 
medical information.  The Board finds that the RO informed 
the veteran of the necessary evidence to support his claim in 
accordance with 38 U.S.C.A. § 5103 (West 1991).  The veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The RO took action to assist the veteran in the development 
of the claim and had examinations scheduled.  Although the 
veteran appeared for the September 1997 skin examination, he 
failed to report for the neurologic examination the same day.  
In the March 1998 supplemental statement of the case, the RO 
noted that the veteran failed to report for the examination 
and consequently there was no evidence from this examination 
to consider.  The United States Court of Veterans Appeals 
(Court) has noted that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, the veteran did not cooperate by reporting for 
the neurologic examination.  The supplemental statement of 
the case pointed this out, but he has not provided any reason 
for missing the examination or indicated that he would report 
in the future.  

In the October 1998 written presentation, the representative 
asserted that the veteran was not notified of the result of 
his failure to report under 38 C.F.R. § 3.655(b) (1998).  
That regulation provides that an initial claim, such as this, 
will be decided on the evidence of record if the veteran 
fails to report for examination.  The March 1998 supplemental 
statement of the case informed the veteran that the case was 
being decided on the record, as he had not reported for 
examination.  Where the veteran does not cooperate with the 
further development, there is nothing more that the RO can do 
but decide the claim on the record.  

The veteran's failure to cooperate with the diagnostic 
process does not mean that he has an undiagnosed illness 
within the meaning of the applicable law and regulations.  
See 38 C.F.R. § 3.317 (1998).  In this case, the result is 
that the claims are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Dizziness

Private physician's notes of May 1978 show the veteran 
complained of dizziness with sudden movement.  In August 
1978, it was recorded that there was no more dizziness.  

When the veteran was examined for service, in November 1983, 
for separation from active service in December 1987 and April 
1991, and for reserve service in January 1992, he reported 
that he had not experienced dizziness or fainting spells.  
Otherwise the service medical records contain no information 
on dizziness.  On the April 1991 examination for release from 
active duty the veteran mentioned injuries in 1978, included 
a head injury.  

A private physician's clinical records, dated in May 1992 
show the veteran complained of pressure type headaches, 
dizziness, vertigo and nausea, which reportedly began a week 
earlier.  Findings were within normal limits.  Further 
testing was recommended.  The doctor did not offer a 
diagnosis, nor did he indicate that there was some illusive 
cause such as an undiagnosed illness.  Subsequent records 
from November 1992 to June 1995 show treatment for other 
complaints without any further complaints of dizziness or 
attempts to diagnosis its cause.  The mere fact that the 
doctor did not reach a diagnosis at that time does not 
necessarily mean that the symptoms were due to an undiagnosed 
illness.  Moreover, the lack of subsequent complaints or 
attempts to diagnosis these symptoms points to the absence of 
evidence of a continuing disability.  

During the January 1993 VA examination, the veteran stated 
that while in high school, in 1978, he was in a fight.  His 
collar bone was broken and he had some dizziness, in which 
the room seemed to spin.  He was told that he had trouble 
with his left inner ear.  It gradually passed.  Currently, he 
had headaches with a sense that the room was spinning, but it 
was not constant.  He had no warning of the onset and there 
were no visual phenomena.  The doctor stated that the 
neurological examination was totally unremarkable.  The 
impression was dizziness possibly related to old head 
injuries (1978).  

The record does not show any evidence, from a competent 
medical source, which associates a current dizziness disorder 
with an undiagnosed illness.  As there is no evidence on this 
point, the claim is not well grounded and must be denied.  

Headaches

The service medical records do not contain any complaints, 
findings or diagnoses of headaches.  A physician reported the 
veteran's head to be normal on examinations for separation 
from active service in December 1987 and April 1991, and for 
reserve service in January 1992.  

A private physician's clinical records, dated in May 1992 
show the veteran complained of pressure type headaches, and 
other symptoms which reportedly started a week earlier.  
Findings were within normal limits.  Further testing was 
recommended.  The doctor did not offer an additional 
diagnosis, other than describing them as pressure type 
headaches.  Subsequent records from November 1992 to June 
1995 show treatment for other complaints without any further 
complaints of headaches or attempts to diagnosis their cause.  
The mere fact that the doctor did not write something titled 
"diagnosis" in May 1992 does not necessarily mean that the 
symptoms were due to an undiagnosed illness.  The lack of 
subsequent complaints or attempts to diagnosis these symptoms 
evinces the absence of a continuing disability and does not 
relate the complaints to an undiagnosed illness.  

On the January 1993 VA examination, the veteran reported that 
headaches began while working in a ship yard in May 1992, 
when he had a series of severe headaches which made him 
vomit.  They began as a sense of pressure.  They were not 
particularly sharp and might be pounding.  They lasted 
anywhere from an hour and a half to 3 to 4 hours.  Minor ones 
occurred once or twice a week, while disabling ones occurred 
once or twice a month.  A computerized tomography scan was 
reported to be unremarkable.  Neurological examination was 
unremarkable.  The diagnosis was headaches, tension type.  

On the September 1995 VA examination, the veteran reported 
having a severe headache several times a week since 1992.  
The headache was reported to involve both sides of his head.  
The diagnosis was headache due to hypertension with blood 
pressure of 150/100 and family history of hypertension.  [The 
private medical records confirm elevated blood pressures in 
1981 with a diagnosis of mild hypertension and prescription 
of medication in April 1982, all before service.]

While there are different diagnoses for the cause of the 
veteran's headaches, no physician has ascribed them to an 
undiagnosed illness.  As discussed above, neither the veteran 
nor his wife have the medical credentials to present evidence 
associating the headaches with an undiagnosed illness.  Their 
hearing testimony and other statements are not competent 
evidence that the veteran's headaches are due to an 
undiagnosed illness.  Here the physicians have provided 
diagnoses and no competent medical witness has indicated that 
the headaches are due to an undiagnosed illness.  As there is 
no evidence to connect the veteran's headaches to an 
undiagnosed illness, the claim is not well grounded and must 
be denied.  

Nausea, Vomiting, Sweating

Complaints of nausea were consider by the private physician 
in conjunction with the May 1992 headache complaints.  On the 
January 1993 VA examination, the veteran reported that his 
May 1992 headaches were accompanied by vomiting.  The 
diagnosis was tension headaches.  There was no separate 
diagnosis of nausea, vomiting or sweating disorder.  The 
report of the September 1995 VA examination shows complaints 
of headaches, without mention of nausea, vomiting or 
sweating.  On the August 1997 VA psychiatric examination, the 
veteran stated that he used to experience vomiting but now 
had only mild nausea from time to time.  He also reported 
intense spells of sweating.  There was no psychiatric or 
personality disorder diagnosis.  The physical (Axis III) 
diagnosis was various somatic complaints.  

Again, the statements by the veteran and his spouse, 
including hearing testimony, to the effect that he has 
nausea, vomiting and sweating as symptoms of an undiagnosed 
illness reflect their claims and are not evidence from a 
competent source.  Here, there the veteran's complaints have 
been evaluated by both private and VA physicians; however, 
none of the doctors have expressed the opinion that the 
veteran has nausea, vomiting and sweating as symptoms of an 
undiagnosed illness.  As there is no competent evidence to 
support the claim, it must be denied as not well grounded.  

Aching Joints

At his RO and Board hearings the veteran testified of joint 
pain, particularly involving his knees and shoulders.  The 
veteran and his wife are competent to testify as to what they 
observed and they both provided credible testimony as to 
impairment of joint functioning, particularly involving the 
veteran's walking and running.  However, they do not have the 
medical expertise to provide competent evidence linking the 
current disability to an undiagnosed illness.  

The private physician's notes of November 1992 show the 
veteran complained of having back pain for two weeks.  The 
assessment was back pain without indication of etiology.  

The report of the January 1993 VA examination shows the 
veteran gave a history of aching joints, particularly aching 
pain in his left shoulder.  There was a bony prominence in 
the right medial collarbone due to an old fracture.  The left 
shoulder had a full range of motion.  The diagnosis was left 
shoulder strain.  

In February 1995, the private physician recorded that the 
veteran was having pain in both knees with prolonged walking.  
Significant crepitance was palpable.  The diagnosis was 
probable arthritis/tendonitis.  Left knee complaints were 
again reported in June 1995.   

The report of the September 1995 VA examination discloses 
complaints of pain in both shoulders and both knees all the 
time.  The doctor examined the joints and measured the ranges 
of motion.  He concluded that there were no objective 
findings of pain in the shoulders and knees at that time.  

The private physician's notes provide evidence of current 
back and knee disabilities.  However, the doctor provided a 
diagnosis in both instances.  Those diagnoses have not been 
linked to disease or injury in service by a competent medical 
witness, so claims based on those diagnoses are not well 
grounded.  

There is no evidence from a doctor or other competent medical 
source to the effect that the veteran has joint symptoms due 
to an undiagnosed illness.  Rather, there are specific 
diagnoses.  As there is no competent evidence connecting 
joint aches to an undiagnosed illness, the claim is not well 
grounded and must be denied.  

ORDER

Service connection for dizziness, headaches, nausea, vomiting 
sweating and aching joints as due to an undiagnosed illness 
(claimed as Persian Gulf or Gulf War syndrome) is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  

Supp. 1998), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  



- 10 -


